Citation Nr: 1003488	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-27 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to a monetary allowance under 
38 United States Code Section 1805 as a child born with spina 
bifida of a Vietnam Veteran; and if so, whether the claim may 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Veteran (the appellant's father)


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, 
including service in Vietnam.  The appellant is the Veteran's 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In September 2009, the Veteran testified at a travel board 
hearing before the undersigned.  A transcript of that hearing 
is of record.

The issue of entitlement to a monetary allowance under 38 
United States Code Section 1805 as a child born with spina 
bifida of a Vietnam Veteran is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for entitlement to spina bifida benefits was 
denied by an October 1997 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the October 1997 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision which denied a claim of 
entitlement to spina bifida benefits is final. 38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 30.302, 20.1103 
(1997).

2.  New and material evidence has been submitted since the 
October 1997 rating decision, and the claim of entitlement to 
a monetary allowance under 38 United States Code Section 1805 
as a child born with spina bifida of a Vietnam Veteran is 
reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Initially, 
the Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.
  
In a decision dated in October 1997, the RO denied the 
appellant's for entitlement to spina bifida benefits.  The 
appellant did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 30.302, 20.1103 
(1997).  Thus, the October 1997 decision is final.  

The appellant's application to reopen her claim of 
entitlement to a monetary allowance under 38 United States 
Code Section 1805 as a child born with spina bifida of a 
Vietnam Veteran was received in April 2006.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The Board notes that by a May 2006 rating decision, the RO 
declined to reopen the appellant's claim of entitlement to 
benefits under 38 C.F.R. § 1805 for spina bifida; however, in 
a May 2001 Supplemental Statement of the Case (SSOC), the RO 
reopened the appellant's claim but denied the claim on the 
merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claim.  This is important because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is the biological child 
of a Vietnam Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 
3.814(a).  The term "spina bifida" means any form and 
manifestations of spina bifida except spina bifida occulta.  
38 C.F.R. § 3.814 (c)(3).  In VAOPGCPREC 5-99 (May 3, 1999), 
VA's General Counsel issued an opinion regarding the scope of 
the term "spina bifida" for purposes of title 18.  VA's 
General Counsel noted that the term spina bifida generally 
encompassed three main conditions:  (1) spine bifida occulta, 
an opening in one or more of the bones of the spinal column 
which did not involve any damage to the spinal cord; (2) 
meningocele, a more serious form of spina bifida in which the 
membrane surrounding the spinal cord pushes out through an 
opening in the spinal column; and (3) myelomeningocele, the 
most severe form of spina bifida in which the nerve roots of 
the spinal cord, and often the spinal cord itself, protruded 
from the open spine.  

In October 1997, the RO denied entitlement to spina bifida 
benefits because a medical statement from Moss Chiropractic 
Clinic showed that the appellant had been diagnosed with 
spina bifida occulta which was not considered to be a 
disability under Public Law 104-204.  The Board notes that 
the appellant is shown to be the biological child of a 
Vietnam Veteran.  

Based on the grounds stated for the denial of spina bifida 
benefits in the October 1997 rating decision, new and 
material evidence would consist of medical evidence of 
meningocele or myelomenigocele spina bifida.  In this regard, 
additional evidence received since the October 1997 rating 
decision includes private treatment records and several 
letters from Dr. D.C.G., and personal hearing testimony.

An April 2006 letter from Dr. D.C.G. states that the 
appellant has "congenital fusions of her cervical spine at 
the C2-C3 and C6-C7 levels with significant posterior element 
deformity.  This is a significant congenital deformity and 
does not fit the definition of spina bifida occulta.  Her 
spina bifida is quite significant and a part of her spinal 
deformity."

A June 2006 letter from Dr. D.C.G. states, "My patient is 
the daughter of a Vietnam Veteran.  She has a congenital 
deformity of the cervical spine including spina bifida.  This 
is not occult spina bifida, but a significant deformity.  In 
my opinion within a reasonable degree of medical probability, 
it is likely that her cervical spinal deformity is agent 
orange related."

An August 2006 letter from Dr. D.C.G. states, "This is a 
letter in reference to my patient ....  She was born with a 
significant spinal deformity of the cervical spine.  She does 
have a significant degree of spina bifida.  This is not an 
occult type deformity."

The Board finds that the letters from Dr. D.C.G. are neither 
cumulative nor redundant of the evidence of record at the 
time of the October 1997 rating decision.  Further, the new 
evidence is significant in that it is probative of the issue 
of whether the appellant has spina bifida occulta or the type 
of spina bifida for which benefits may be authorized.

The Board has considered the evidence received since the 
October 1997 rating decision and finds that, although there 
is still not a diagnosis of meningocele or myelomeningocele, 
as Dr. D.C.G. has determined that the appellant's spina 
bifida is not occulta, this evidence is new and material and 
serves to reopen the claim.  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to a monetary allowance under 38 United States 
Code Section 1805 as a child born with spina bifida of a 
Vietnam Veteran is reopened.  To this extent only, the appeal 
is granted.




REMAND

A February 1997 medical statement indicates that the 
appellant presented with spina bifida occulta of the lower 
cervical spine and upper thoracic spine levels C7, T1, and 
T2.  

As noted above, Dr. D.C.G. has determined that the 
appellant's spina bifida is not occulta; however, he has not 
provided the specific diagnosis for the appellant's spina 
bifida.  

As such, a medical opinion in conjunction with the review of 
the entire record and examination of the appellant is 
warranted to determine under which category of spina bifida 
malformations the appellant's spina bifida fits. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a VA 
examination by an appropriate specialist 
to determine whether she manifests any 
form of spina bifida other than spina 
bifida occulta.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  

The examiner is requested to identify the 
specific category of the appellant's 
spina bifida; and if the examiner 
determines that the appellant suffers 
from a form other than spina bifida 
occulta, the examiner should identify 
each clinical finding that represents 
such form or manifestation. 

The examiner should ensure the 
examination report contains a detailed 
rationale for any opinions proffered in 
conjunction with this request.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


